Title: The American Commissioners to James Moylan, 22 April 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Moylan, James


Sir:
April 22d. 1778
We desire you will not pay Mr. Bersolle’s Bill. His demand for payment before he had sent the Accounts to us and we had examind them, is unjust. You will also avoid for the future accepting Bills which we are to pay; or giving yourself the trouble of doing in our name what you have not our authority to do. We are, Sir, Your most Obedient Servants
To Mr Moylan at L’Orient
